Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.mcmurdie@voya.com November 21, 2014 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 Prospectus Title: Voya PotentialPLUS Annuity File Nos. 333-196391 and 811-05626 Ladies and Gentlemen: Separate Account B of Voya Insurance and Annuity Company, Registrant, and Directed Services LLC, as principal Underwriter, hereby request acceleration of the above Registration Statement to December 12 , 2014, in accordance with Rule 461 of the Securities Act of 1933. Please call or email me with questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095
